Exhibit 10.11

 



AGREEMENT

 

AGREEMENT made and entered into as of the 1st day of May, 2015, (the
“Agreement”) by and between 3D Total Solutions Inc., (the “Company”) and Larry
Dobroff (“CFO”).

 

WHEREAS, Company believes that it is in the best interests of Company to utilize
the experience and services of CFO pursuant to the terms herein; it is hereby

 

AGREED, that the Company hereby retains the services of CFO under the following
terms and conditions:

 

1. ENGAGEMENT. The Company agrees to engage CFO and CFO agrees to serve as Chief
Financial Officer of the Company, as set forth below.

 

2. TERM. The term of this Agreement shall be for a period of one year commencing
on May 1, 2015. Thereafter, this Agreement may be extended for periods by the
mutual Agreement of the parties hereto. Said extensions must be in writing,
executed before the end of the initial term or any extension thereof.

 

3. SERVICE. In connection with the terms of this Agreement the CFO shall perform
those services normally associated with serving as Chief Financial Officer of a
company reporting under the Exchange Act of 1934, as amended

 

4. COMPENSATION. In exchange for the services rendered hereunder by CFO, the
Company hereby agrees to pay to CFO the following:

 

•$1,500 per month during the term of this Agreement.

•250,000 shares of the Company's Common Stock with standard restrictive legend
on November 1, 2015 provided CFO is then the Chief Financial Officer of the
Company (the “Shares”).

 

5. REPRESENTATIONS AND WARRANTIES OF THE Company. The Company represents and
warrants as follows:

 

A. The Company will cooperate fully and in a timely manner with CFO to enable
CFO to perform its obligations hereunder.

 

B. The execution and performance of this Agreement by the Company has been duly
authorized by the Board of Directors of the Company in accordance with
applicable law and the by-laws of Company.

 

C. The Company agrees that it will cooperate with the CFO when/if CFO seeks to
have the legend removed from the Shares pursuant to applicable regulations.

 

6. REPRESENTATIONS AND WARRANTIES OF THE CFO. CFO hereby warrants and represents
to the company as follows:

 

A. He has the authority to enter into this Agreement and perform its obligations
hereunder in the time and manner contemplated.

 

B. He has the requisite skill and experience to perform the services and to
carry out and fulfill his duties hereunder.

 



 

 

 



C. CFO’s investment in restricted securities is reasonable in relation to the
CFO’s net worth. CFO has had experience in investments in restricted and
publicly traded securities, and CFO has had experience in investments in
speculative securities and other investments which involve the risk of loss of
investment. CFO acknowledges that an investment in the Shares is speculative and
involves the risk of loss. CFO has the requisite knowledge to assess the
relative merits and risks of this investment without the necessity of relying
upon other advisors, and CFO can afford the risk of loss of his entire
investment in the Shares.

 

D. CFO is acquiring the Shares for the CFO’s own account for long-term
investment and not with a view toward resale or distribution thereof except in
accordance with applicable securities laws.

 

7. NON-EXCLUSIVE SERVICES. The Company understands that CFO and its agents are
currently providing certain CFO services to other individuals or companies and
CFO and its agents shall not be prevented or estopped from rendering such
services or services of the same or similar nature required under this
Agreement, to any other individual or entity. Furthermore, CFO understands and
agrees that the Company shall be entitled to retain other persons or entities to
provide services of the same or similar nature to Company as those provided
here-under by CFO.

 

8. Allocation of Time and Energies. The CFO hereby promises to perform and
discharge faithfully the responsibilities which may be assigned to the CFO from
time to time by the officers and duly authorized representatives of the Company
in connection with the conduct of its financial and public relations and
communications activities, so long as such activities are in compliance with
applicable securities laws and regulations. CFO and staff shall diligently and
thoroughly provide the consulting services required hereunder. Although no
specific hours-per-day requirement will be required, CFO and the Company agree
that CFO will perform the duties set forth herein above in a diligent and
professional manner. The parties acknowledge and agree that a disproportionately
large amount of the effort to be expended and the costs to be incurred by the
CFO and the benefits to be received by the Company are expected to occur within
or shortly after the first two months of the effectiveness of this Agreement. It
is explicitly understood that CFO's performance of its duties hereunder will in
no way be measured by the price of the Company's common stock, nor the trading
volume of the Company's common stock.

 

9. NOTICES. All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the address as set forth herein below:

 



To the Company: 3D Total Solutions Inc.  

75 Danbury Road
Ridgefield, CT 06877

    To the CFO: Larry Dobroff  

15 Southwick Court North
Plainview, NY 11803

   

 



Either party may change the address to which notices for it shall be addressed
by providing notice of such change to the other party in the manner set forth in
this Section 10.

 



 

 

  

10. CONFIDENTIAL INFORMATION. Except as permitted or directed by the Company’s
Board of Directors in writing, or as required by operation of law, the CFO shall
be prohibited from divulging, furnishing or making accessible to anyone or use
in any way (other than in the ordinary course of business of the Company) any
Confidential Information.  “Confidential Information” shall include the terms
and conditions of this Agreement, as well as any information of the Company or
any affiliate, customer, subsidiary, supplier or other business associate of the
Company or any affiliate, including, but not limited to, any trade secrets or
other private matters, that the CFO has acquired or become acquainted with or
will acquire or become acquainted during the term of this Agreement, whether
developed by the CFO or by others,  and which is not known or generally
available to the general public or of a type which the Company has customarily
not made available to the general public, including but not limited to any trade
secrets, confidential or secret designs, processes, formulae, plans, devices or
material (whether or not patented or patentable) directly or indirectly useful
or potentially useful to the Company, any customer or supplier lists of the
Company, any confidential or secret development or research work of the Company,
or any other confidential or secret aspects of the business of the Company.  
Both during and after the term of this Agreement, the CFO shall refrain from any
acts or omissions that would reduce the value of such knowledge or information
to the Company.  The foregoing obligations of confidentiality, however, shall
not apply to any knowledge or information that is published and publicly
available, or which subsequently becomes generally publicly known in the form in
which it was obtained from the Company, other than as a direct or indirect
result of the breach of this Agreement by the CFO.

 

11. SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit of and be
binding upon the Company, its successors and assigns, including, without
limitation, any corporation which may acquire all or substantially all of the
Company's assets and business or into which the Company may be consolidated or
merged.

 

12. Applicable law. This Agreement shall be exclusively governed by, construed
and enforced by the laws of the State of Connecticut without giving effect to
the principals of conflict of law. The parties agree that Fairfield County,
Connecticut will be the exclusive venue of any dispute and will have exclusive
jurisdiction over all parties.

 

13. OTHER AGREEMENTS. This Agreement supersedes all prior understandings and
Agreements between the parties. It may not be amended orally, but only by a
writing signed by parties.

 

14. HEADING. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.

 

15. COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the instrument.

 

16. Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

 



 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

“CFO”

 

By: _______________________

Larry Dobroff

 

 

“COMPANY”

3D TOTAL SOLUTIONS INC.

 

 

By: _______________________

James Endee, President

 



 

 